Title: 1775. Saturday. Septr. 23.
From: Adams, John
To: 


       Mr. Gordon came and told us News, opened his Budget.—Ethan Allen with 500 green mountain Boys, were entrenched half Way between St. Johns and Montreal, and had cutt off all Communication with Carlton, and was kindly treated by the French. A Council of War had been held, and it was their opinion that it was practicable to take Boston and Charlestown: but as it would cost many Lives, and expose the Inhabitants of Boston to destruction it was thought best to postpone it for the present.
       Major Rogers came here too this Morning. Said he had a Hand and an Heart: tho he did not choose by offering himself to expose himself to Destruction.
       I walked, a long Time this Morning, backward and forward, in the Statehouse Yard with Paca, McKean and Johnson. McKean has no Idea of any Right or Authority in Parliament. Paca contends for an Authority and Right to regulate Trade, &c.
       Dyer and Serjeant of Princetown, spent the Evening here. S. says that the Irish Interest in this City has been the Support of Liberty. Maes Mease &c. are leaders in it. The Irish and the Presbyterian Interest coalesce.
      